Exhibit 10.1

SUPPLEMENT dated as of June 4, 2010 (this “Supplement”), to the U.S. Guarantee
Agreement dated as of May 31, 2005 (the “Guaranty”), among HEXION LLC, a
Delaware limited liability company, HEXION SPECIALTY CHEMICALS, INC., a New
Jersey corporation, each Domestic Subsidiary Loan Party party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined therein).

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of January 29, 2010 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Hexion LLC, Hexion Specialty
Chemicals, Inc. (the “U.S. Borrower”), Hexion Specialty Chemicals Canada, Inc.
(f/k/a Borden Chemical Canada, Inc.) (the “Canadian Borrower”), Hexion Specialty
Chemicals B.V. (f/k/a Resolution Europe B.V.) (the “Dutch Borrower”), Hexion
Specialty Chemicals UK, Ltd. (f/k/a Borden Chemical GB Limited) and Borden
Chemical UK Limited (together “the UK Borrowers” and, collectively with the U.S.
Borrower, Canadian Borrower and Dutch Borrower, the “Borrowers”, and each a
“Borrower”) the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders, Citicorp North America, Inc., as syndication agent, Credit Suisse,
as documentation agent, and J.P. Morgan Securities Inc., Citigroup Global
Markets Inc. and Credit Suisse, as joint lead arrangers and joint bookrunners.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and accept and purchase B/As and each Issuing Bank to issue
Letters of Credit. Section 12 of the Guaranty provides that additional
Subsidiaries may become Guarantors under the Guaranty by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guaranty in
order to induce the Lenders to make additional Loans and accept and purchase
additional B/As and each Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made, B/As previously accepted and Letters
of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 12 of the Guaranty, the New Subsidiary by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby agrees to all the terms and provisions of the Guaranty applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, the New Subsidiary
does hereby guarantee to the Administrative Agent the due and punctual payment
of the Guaranteed Obligations as set forth in the Guaranty. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include the New Subsidiary. The
Guaranty is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and



--------------------------------------------------------------------------------

delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby.
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5(d) of the Guaranty.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

NL COOP HOLDINGS LLC By:  

Hexion Specialty Chemicals, Inc., its Sole

Member

By:  

/s/ Authorized Signatory

 

Name:

Title:

Legal Name: NL COOP Holdings LLC

Jurisdiction of Formation: Delaware



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, By:  

/s/ Authorized Signatory

 

Name:

Title: